Citation Nr: 1638900	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-44 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes (diabetes).  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from December 1967 to March 1973 and from January 1975 to July 1975.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in December 2015.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran does not have, and has not had, a current disability of diabetes. 

2.  The Veteran's hypertension was not present until many years after discharge and is not etiologically related to service to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, the evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  The Veteran underwent VA examination in March 2011.  The record includes a probative medical opinion as to whether the Veteran has or has ever had diabetes.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed an examination and other appropriate testing, and provided an opinion with rationale as to the reported finding.  The record does not include a medical opinion as to whether the Veteran's hypertension is related to service.  The record does not suggest that such an opinion is needed, however:  there is no competent and probative evidence of a link between service and the hypertension.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2015 hearing, the VLJ explained the basis of a claim for service connection and asked questions intended to assist the Veteran with his claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The record was held open for 90 days for the Veteran to obtain and submit medical evidence in support of a current disability of diabetes.  No evidence has been received, and there is no evidence that such evidence is outstanding.  The hearing focused on the elements necessary to substantiate a claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

General Legal Criteria

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes or hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus type 2, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Factual Background and Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).



Diabetes

A review of VA records reveals diagnoses of diet-controlled diabetes.  VA records also reveal laboratory findings of glucose of 114 in July 1991, 86 in September 1998, 101 in October 2005, 94 in January 2008, 99 in May 2008, and 126 in January 2013.  The records also indicate that testing showed no glucose in urine in January 2013.  

A May 2008 VA examination record reveals the Veteran's history of a diagnosis of diabetes in the 1990s.  The examiner noted that the Veteran was not on a special diet or exercise regimen and that he had not had a glucose level greater than 114.  Glucose at the time of the examination was 99, and the urine was negative for glucose.  The record indicates that HgbA1c was 5.9 in May 2008, 6.1 in January 2008, and 6.6 in October 2005 and September 1998.  The examiner diagnosed diabetes mellitus type 2.  However, the examiner then reported that the Veteran did not have diabetes mellitus type 2.  The examiner explained that there was no objective evidence for a diagnosis and that the Veteran was inappropriately diagnosed with diabetes.  The examiner noted that the Veteran had not had glucose greater than 114 and that his HgA1c's had been 6.1 to 6.5 with 6.3 being the latest value.  The examiner added that the labs were not fasting but were random.   

After careful review of the record, the Board finds the Veteran does not and has not had diabetes.  The record includes conflicting medical determinations as to whether the Veteran has ever had diabetes.  The Board finds the probative value of the diagnoses are outweighed by the VA examiner's determination that the diagnoses were erroneous, notably because the examiner provided a rationale  that the clinical evidence (notably the glucose results and HgbA1c) did not support a diagnosis of diabetes.  The Board acknowledges that the examiner also reported a diagnosis of diabetes mellitus.  The Board finds the diagnosis is not probative as it is contradicted by the examiner's lengthier discussion of whether the Veteran has diabetes, however.  The Board further acknowledges that the most recent clinical findings show glucose of 125.  The associated medical record does not reveal a diagnosis of diabetes, however, or indicate that the testing was fasting and the record does not indicate that glucose of 125 is indicative of diabetes.  
In sum, the Board finds the probative evidence does not support a finding that the Veteran has or has had diabetes during the period of the claim.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection.

Hypertension 

The Veteran has asserted that he has hypertension as a result of active duty service, notably in-service herbicide exposure.  With respect to a current disability, the record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.  The issue is whether the hypertension manifested within one year of discharge from service or is otherwise etiologically related to service.  

The Board finds the Veteran's hypertension was not present until more than one year after discharge.  The Veteran's service treatment records (from both periods of service) do not reflect a diagnosis of or treatment for hypertension or elevated blood pressure readings.  The July 1975 discharge examination record does reveal a history of "high or low blood pressure" but the record does not clarify whether the history pertained to high or low blood pressure or document a diagnosis of hypertension, and the blood pressure reading was within normal limits.  Thus, the Board finds the history is not probative evidence of high blood pressure during service.  Furthermore, there is no evidence, to include history, of elevated blood pressure readings during and/or since service.  In this regard, the Board notes that the Veteran has reported hypertension since the 1990s, which is at least 15 years after the final separation from service, and the first diagnosis of record dates in 2005.  In sum, service connection cannot be granted based on continuity of symptomatology because there is no indication of continuous symptoms since service, and hypertension cannot be presumed to have been incurred in service as it was not present to a compensable degree within one year of discharge. 

Furthermore, the Board finds the hypertension is not etiologically related to service.  There is no competent medical evidence linking the hypertension to service, and the Veteran has reported that the initial diagnosis and treatment occurred in the 1990s.  Additionally, the Board notes that the Veteran is diagnosed with essential or primary hypertension, which is defined as hypertension with no obvious or underlying medical cause.  The Veteran has contended that his hypertension is due to herbicide exposure.  Hypertension is not a condition presumptively linked to Agent Orange exposure, however, and the Veteran has not submitted any competent evidence to otherwise link the hypertension to in-service herbicide exposure.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016). 

The Board has considered the lay statements and testimony of the Veteran.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  The Veteran is competent to speak to symptoms of his disability, but the etiology of hypertension is a determination requiring specialized knowledge and testing by a medical professional.  In light of the above, the Board determines that there is no competent evidence relating the Veteran's hypertension to his military service. 

Finally, the Board finds the hypertension is not secondary to a service-connected disability.  In this regard, the Board notes that it has found service connection is not warranted for diabetes.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Therefore, the claim must be denied.




ORDER

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for hypertension is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


